     MON-L-000108-21 01/11/2021 4:26:53 PM Pg 1 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 1 of 10 PageID: 7
     MON-L-000108-21 01/11/2021 4:26:53 PM Pg 2 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 2 of 10 PageID: 8
     MON-L-000108-21 01/11/2021 4:26:53 PM Pg 3 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 3 of 10 PageID: 9
      MON-L-000108-21 01/11/2021 4:26:53 PM Pg 4 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 4 of 10 PageID: 10
      MON-L-000108-21 01/11/2021 4:26:53 PM Pg 5 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 5 of 10 PageID: 11
      MON-L-000108-21 01/11/2021 4:26:53 PM Pg 6 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 6 of 10 PageID: 12
      MON-L-000108-21 01/11/2021 4:26:53 PM Pg 7 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 7 of 10 PageID: 13
      MON-L-000108-21 01/11/2021 4:26:53 PM Pg 8 of 8 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 8 of 10 PageID: 14
          MON-L-000108-21 01/11/2021 4:26:53 PM Pg 1 of 2 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 9 of 10 PageID: 15




                        Civil Case Information Statement
Case Details: MONMOUTH | Civil Part Docket# L-000108-21

Case Caption: HIGH POINT PREFERRED INSURANC VS                   Case Type: OTHER Property Damage
HOME DEPOT                                                       Document Type: Complaint with Jury Demand
Case Initiation Date: 01/11/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: MICHAEL RIEHL                                     Is this a professional malpractice case? NO
Firm Name: MICHAEL RIEHL, INC.                                   Related cases pending: NO
Address: 58 WEST MAIN ST                                         If yes, list docket numbers:
FREEHOLD NJ 07728                                                Do you anticipate adding any parties (arising out of same
Phone: 7324629700                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : High Point Preferred Insurance
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: High Point Preferred
                                                                 Insurance? NO
(if known): Unknown

                                                                 Are sexual abuse claims alleged by: J. Gordon Milnes? NO


                                                                 Are sexual abuse claims alleged by: Amy Milnes? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)
        MON-L-000108-21 01/11/2021 4:26:53 PM Pg 2 of 2 Trans ID: LCV202172530
Case 3:21-cv-02926-FLW-TJB Document 1-1 Filed 02/18/21 Page 10 of 10 PageID: 16



 01/11/2021                                                         /s/ MICHAEL RIEHL
 Dated                                                                         Signed
